DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process (e.g. the steps can be performed by a human operator without a machine) and/or method of organizing human activity via commercial interaction (e.g. offering an incentive to perform a commercial activity) without significantly more.  As per step 1 examiner recognizes that claims 11-20 are directed to a system claim.  Examiner additionally recognizes that claims 1-10 are directed to a method claim involving a computing system however the steps are not specifically indicated as being performed by a processor but instead within a computing system.  This could be read as being performed by an individual in association with a computing system since the steps are not specifically indicated as being performed by a  processor.  It is unclear how broad this should be read and therefore for clarity examiner indicates that the method steps should be indicated as being performed by the processor.  As per step 2A the claim(s) recite(s) “executing an instance of the online game; managing user accounts for the users, wherein individual user accounts include information about individual users, wherein the information about an individual user includes (i) user-specific registration information regarding a moment the individual user registered to join the online game, and (ii) user-specific purchase history information regarding an individual purchase history for purchases by the individual user, wherein the users include a first user, and a second user, wherein the user accounts include a first user account for the first user and a second user account for the second user; performing differentiations between users that are (a) not new to the online game and have not engaged in purchases in the online game, and users that are (b) not new to the online game and have engaged in purchases in the online game, wherein a first differentiation regarding the first user is based on the information included in the first user account, and wherein a second differentiation regarding the second user is based on the information included in the second user account such that: (i) the first user is identified as not new to the online game and having not made purchases, and (ii) the second user is identified as not new to the online game and having made purchases; and providing one or more offers to individual ones of the users based on the differentiations such that one or more of the users are excluded from receiving the one or more offers, wherein the one or more offers are provided to the first user and are not provided to the second user, wherein the one or more offers include a first offer to purchase a first item.” which is directed to a method of determining if a user is a new user or a not new user and whether the user has made a purchase within a game and therefore providing an incentive based on the determination.  Examiner recognizes that this recites a system for providing an incentive to perform a market or adverting action which is well-known in the art such as providing a user an incentive for making a purchase.  This would be directed to a method of organizing human activity for the purpose of a financial reward in the form of an incentive within a game.  Further the steps of determining if a user is a new user or not and if they have made a purchase is a mental activity based on information related to a user and therefore the steps can be performed as a series of mental steps.  Specifically it is reading data and determining information about a user.  Additionally the system recited is generic in nature and is related to known servers including servers for gaming activities.  This judicial exception is not integrated into a practical application because the invention amounts to no more than the use of the judicial exception in the general area of computer gaming and does not add additional solutions or features beyond offering an incentive to a customer to make a purchase for the first time based on the identified customer type.  See MPEP 2106.05(f).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to the exception of providing an incentive to make purchases in a game for a reward based on customer type and the computer elements, when recited, are generic computer elements known in the art.  See generic “computer system comprising one or more physical processors” and “the system comprising: one or more processors configured by machine-readable instructions to” with no additional elements recited.  Specifically this is no more than a generic computing system performing the known steps of receiving an incentive via having the computer perform the mental steps of determining when to provide an incentive, how to receive the incentive at the operator, and how to determine an incentive has been provided.  Specifically a system storing information on a user to determine what type of user is present and providing an incentive is a system performing a mental process which can be performed by an individual.
	As per step 2B examiner recognizes the system recited is a generic computing system comprising processors and memory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10729983. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are directed to a similar invention as 10729983 involving an incentive system that provides an incentive within an online game for a user of a certain type with the type being a customer who is not new and has not made a purchase and a system that supports determining this information and providing the incentive.  Therefore the claims are not patentably distinct.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	9/9/2022